Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 03/25/2021. Claims 1 and 7 have been amended. Claims 6 and 13 have been canceled. Claims 1-5 and 7-12 are currently pending and have been considered below.
It is noted that Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.

Response to Arguments
Applicant’s arguments, see page 11, filed 03/25/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections have been withdrawn.
Applicant’s arguments, see pages 11-12, filed 03/25/2021, with respect to the claim interpretation under U.S.C. 112(f) and the rejections of claims 7-10 under 35 U.S.C. 112(b) have been fully considered but are not persuasive.  
On page 9 of Remarks, Applicant contends that claims 7, 8, 9, and 10 are not functional language claims as they provide sufficient structure and act, which are implicitly or inherently set forth in the written description of the specification, perform the claim function, in accordance with 37 CFR 1.75(d). Therefore, Applicant respectfully traverse the interpretation under 35 U.S.C. §112(f) and the related rejection of claims under 35 U.S.C. § 112(b). The Examiner respectfully disagrees.
In this regard, Applicant does not provide a reason why claims 7, 8, 9, and 10 should not be interpreted as functional language claims and which limitation corresponds to the structure 
The present disclosure also provides an apparatus for establishing association between devices. The apparatus may be any electronic device including, for example, notebook computers, desktop computers, mobile phones, or any suitable computing device. For example, the apparatus may include a processor and a processing circuit. The processor may include, for example, a central processing device (CPU), a microprocessor (MCU), a digital signal processor (DSP), a programmable array, an application processor (AP), etc. The processing circuit may include a specific integrated circuit or the like, capable of performing the above-described functions by executing predetermined commands/instructions/programs accordingly. (See para. [0048], emphasis added)

That is, the specification describes that the apparatus may be any electronic device including… a processor and a processing circuit … a specific integrated circuit or the like, for example. However, the specification does not explicitly say that the “a processor and a processing circuit … a specific integrated circuit or the like”, for example, is a claimed device. Thus, the claimed device can be interpreted as being other device than the “a processor and a processing circuit … a specific integrated circuit or the like”, for example. Moreover, the specification describes that the apparatus may be … capable of performing the above-described functions by executing predetermined commands/instructions/programs accordingly, but does not explicitly describe that the “a processor and a processing circuit … a specific integrated circuit or the like” performs the claimed functions.  Thus, the interpretation and rejection are sustained.

Applicant’s arguments, see pages 12-13, filed 03/25/2021, with respect to the rejections of claims 1-2, 4, 7-8, and 12 under 35 U.S.C. 102(a)(1) have been fully considered but are not persuasive.  
On page 13 of Remarks, Applicant asserts that this clearly shows that Wang only uses the fingerprint information to make interconnections between the first terminal and the second terminal. Wang does not teach or suggest "conducting at least one of the following discrete steps further in response to respective discrete requests: allowing the apparatus to unlock the mobile terminal upon receiving an unlock request; allowing the apparatus to access the mobile terminal, allowing the mobile terminal to establish a connection with the apparatus," as recited in amended claim 1. The Examiner respectfully disagrees.
Amended claim 1 recites "conducting at least one of the following discrete steps further in response to respective discrete requests: allowing the apparatus to unlock the mobile terminal upon receiving an unlock request; allowing the apparatus to access the mobile terminal, allowing the mobile terminal to establish a connection with the apparatus."  
In this regard, Wang describes that 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … after second terminal receives and executes the interconnection instruction, then first terminal is established with the second terminal and is connected; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … (See page 4, emphasis added) 

That is, as Applicant acknowledged and the specification describes, the first terminal sends the connection request for the interconnection information to the second terminal, and after second terminal receives and executes the interconnection instruction, then the terminals are connected. Thus, which at least teaches in response to a connection request, allowing the mobile terminal to establish a connection with the apparatus. Thus, the rejection is sustained. The rejection of claim 7 is also sustained as the same rationale stated above with respect to claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) are: “an acquisition device” recited in claim 7; “an unlocking sub-device”, “an open access sub-device”, and “a connection sub-device”  recited in claim 7; “an acquisition sub-device” recited in claim 8; “an association sub-device” recited in claim 8; “a selection sub-device (acquisition)” recited in claim 9; “a request sub-device” recited in claim 10; and “a return sub-device” recited in claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended claim 7 recites “association device … comprising an unlocking sub-device for sending an unlock request, an open access sub-device for sending an access request, and a connection sub-device for sending a connection request to a mobile terminal …” in lines 4-6, which however, does not appear to be described within the Specification. 
In this regard, Applicant’s Specification describes in paragraph [0064] that 
The association device 402 may include one or more of an unlocking sub-device 402-1, an open access sub-device 402-2, or a connection sub-device 402-3. The unlocking sub-device 402-1 unlocks the apparatus for the electronic device. The open access sub-device 402-2 opens access to information of the apparatus by the electron device. The connection sub-device 402-3 establishes a connection to the electronic device. (Emphasis added)

That is, the Specification describes that the association device 402 may include one or more of an unlocking sub-device 402-1, an open access sub-device 402-2, or a connection sub-device 402-3. However, the Specification does not describe that the unlocking sub-device sends an unlock request, the open access sub-device sends an access request, and the connection sub-device sends a connection request to a mobile terminal. As such, the Examiner suggests Applicant to point to specific language within the Specification that fully discloses the above noted limitation of claim 7, otherwise Applicant should amend the claims to recite limitations fully supported within Applicant’s Specification. 
Claims 8-12 are rejected to as being dependent from the rejected claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “a selection sub-device acquisition” in line 2. It is unclear as to what is meant by the limitation. Does the limitation mean a hardware device, or others? 

Claim limitation “an acquisition device” recited in claim 7; “an unlocking sub-device”, “an open access sub-device”, and “a connection sub-device” recited in claim 7; “an acquisition sub-device” recited in claim 8; “an association sub-device” recited in claim 8; “a selection sub-device (acquisition)” recited in claim 9; “a request sub-device” recited in claim 10; and “a return sub-device” recited in claim 10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In this regard, the specification reiterates the devices, but fails to disclose particular structures to perform the function of each device. Meanwhile, the specification describes that 
The present disclosure also provides an apparatus for establishing association between devices. The apparatus may be any electronic device including, for example, notebook computers, desktop computers, mobile include a processor and a processing circuit. The processor may include, for example, a central processing device (CPU), a microprocessor (MCU), a digital signal processor (DSP), a programmable array, an application processor (AP), etc. The processing circuit may include a specific integrated circuit or the like, capable of performing the above-described functions by executing predetermined commands/instructions/programs accordingly. (See para. [0048], emphasis added)

However, the specification does not explicitly say that the “a processor and a processing circuit … a specific integrated circuit or the like”, for example, is a claimed device. Thus, the claimed device can be interpreted as being other device than the “a processor and a processing circuit … a specific integrated circuit or the like”, for example. Moreover, the specification describes that the apparatus may be … capable of performing the above-described functions by executing predetermined commands/instructions/programs accordingly, but does not explicitly describe that the “a processor and a processing circuit … a specific integrated circuit or the like” performs the claimed functions.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (CN 105100114 B; hereinafter, “Wang”) (The English translation is attached as a Non-Patent Literature and cited in the rejections below).

Regarding claim 1:
Wang teaches:
A method for establishing association between devices (FIG. 1: terminal interconnected method), comprising:
obtaining, by an apparatus (Fig. 1: first terminal and interconnected server collectively), identity information of a current user, wherein the identity information includes biological unique information (page 4: Step S101, the first finger print information of first terminal acquisition input. Specifically, when user will interconnect with another terminal … interconnecting application program trigger first terminal execution acquisition fingerprint. Described first Finger print information is the finger print information corresponding with second terminal that user's binding in advance is good and uploads, in other words, first terminal It to be interconnected with some terminal it is necessary to acquire the corresponding finger print information of the terminal, be equivalent to interconnection password, after carrying out Continuous interconnecting steps. --- It is noted that acquisition fingerprint teaches obtain identity information; the first finger print information of the user who corresponds to the second terminal teaches identity information of a current user including biological unique information; it is inherent that finger print information is biological unique information); and
in response to the identity information satisfying a pre-configured condition, establishing, by the apparatus, an association with a mobile terminal associated with the identity information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal; page 6: A finger print information is inputted, for binding together second terminal and the finger print information, in the present embodiment, the user is pre- The first finger print information is first set to be bound with second terminal. Pair between second terminal and the first finger print information is being determined After should being related to, the interconnection information of second terminal can be uploaded to interconnection by user together with the first finger print information set by user Server, when interconnected server receives the interconnection information of the second terminal of user's upload and the first finger print information set by user; page 7: Specifically, connection request here is the interconnection information for including the first terminal that first terminal is sent Connection request, second terminal can verify the corresponding interconnection information of first terminal or fingerprint after receiving the connection request Information, or the user of prompt second terminal agree to or refuse connection request. --- It is noted that mapping relations and bounding with each other teaches a pre-configured condition; and verify the corresponding interconnection information of first terminal or fingerprint and returns to first terminal teaches in response to the identity information satisfying a pre-configured condition; and the first terminal establishes and connects with the second terminal teaches establishing, by the apparatus, an association with a mobile terminal associated with the identity information),
sending an association request to the mobile terminal; and wherein the mobile terminal, in response to receiving the association request information sent by the apparatus (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … after second terminal receives and executes the interconnection instruction, then first terminal is established with the second terminal and is connected; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the second terminal teaches the mobile terminal; the first terminal teaches the apparatus; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent teaches sending an association request to the mobile terminal, here request for the interconnection information teaches an association request since the connection is a kind of association; after second terminal receives and executes the interconnection instruction, then connected teaches the mobile terminal, in response to receiving the association request information sent by the apparatus), conducting at least one of the following discrete steps further in response to respective discrete requests: [allowing the apparatus to unlock the mobile terminal upon receiving an unlock request; allowing the apparatus to access the mobile terminal; and] allowing the mobile terminal to establish a connection with the apparatus (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … after second terminal receives and executes the interconnection instruction, then first terminal is established with the second terminal and is connected; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the first terminal sends the connection request for the interconnection information to the second terminal, and after second terminal receives and executes the interconnection instruction, and then connected, which teaches in response to a connection request, allowing the mobile terminal to establish a connection with the apparatus, here the claim recites “at least one of”, thus at least establish a connection teaches these limitation).

Regarding claim 2:
Wang teaches:
The method according to claim 1, wherein establishing the association with the mobile terminal includes:
Wang further teaches:
using the identity information to obtain information of the mobile terminal associated with the identity information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. 
Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. --- It is noted that looks for the interconnection information of the corresponding second terminal of the first finger print information teaches using the identity information to obtain information of the mobile terminal associated with the identity information); and
using the information of the mobile terminal to establish the association with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the corresponding second terminal teaches the information of the mobile terminal; and establishes and connects with the second terminal teaches establish an association with a mobile terminal associated with the identity information),
wherein the information of the mobile terminal associated with the identity information includes one or more of:
information that unlocks the mobile terminal;
information that allows the apparatus to access the mobile terminal; and
information that establishes a connection with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the interconnection information of the corresponding second terminal of the first finger print information teaches the information of the mobile terminal associated with the identity information; and establishes and connects with the second terminal using the interconnection information teaches information that establishes a connection with the mobile terminal).

Regarding claim 4:
Wang teaches:
The method according to claim 2, wherein using the information of the mobile terminal to establish the association with the mobile terminal includes:
Wang further teaches:
sending association request information to the mobile terminal (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent …); and
receiving association information returned by the mobile terminal, wherein the association information is in response to the association request information (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … When first terminal receives second terminal in the corresponding interconnection information of first terminal or finger print information is verified or second terminal User agree to connection request operation after return confirmation message after, then with foundations connection. --- It is noted that return confirmation message teaches association information returned by the mobile terminal; and the return is in response to the connection request).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105100114 B; hereinafter, “Wang”) (The English translation is attached as a Non-Patent Literature and cited in the rejections below) in view of Sakamoto et al. (US 2019/0075460 A1; hereinafter, “Sakamoto”).

Regarding claim 3:
Wang teaches:
The method according to claim 2, wherein establishing the association with the mobile terminal further includes:
Wang is silent about:

Sakamoto, in the same field of endeavor, teaches:
selecting at least one of a plurality of mobile terminals associated with the identity information to establish the association, wherein the at least one of the plurality of mobile terminals includes the mobile terminal (para. [0094]: In the present example, five mobile terminals 50 (50 a, 50 d, 50 f, 50 k, and 50 p) are detected as nearby terminals, and the MFP 10 acquires the terminal IDs of the five mobile terminals 50 from each mobile terminal 50 and transmits these terminals IDs together with the biological information on the to-be-authenticated user to the authentication server 90 (see FIG. 5). Then, the MFP 10 stands by until the authentication result of biometric authentication performed by the authentication server 90 is received (step S17); para. [0097]: In step S22, the authentication server 90 determines at least one piece of biological information that is registered in association with the user(s) of at least one mobile terminal 50 each detected as a nearby terminal among a plurality of pieces of biological information registered in the biological information management table 300 (FIG. 4), as the check target information for one-to-many authentication. --- It is noted that five mobile terminals teaches a plurality of mobile terminals; authentication server 90 authentication server 90 determines at least one piece of biological information that is registered in association with the user(s) of at least one mobile terminal 50 teaches selecting at least one associated with the identity information to establish the association; and the determined mobile terminal by the authentication server teaches the mobile terminal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system by enhancing Wang’s authentication server to determine at least one mobile terminal associated with the biological information, as taught by Sakamoto, in order to prevent an unauthorized connection.


Regarding claim 5:
Wang teaches:
The method according to claim 1.
Wang further teaches:
wherein the pre-configured condition (see above claim 1 --- mapping relations and bounding with each other) includes one of following:
Wang is silent about:
the identity information is a same as a pre-stored identity verification information; and
a similarity that the identity information matches the pre-stored identity verification information satisfies a pre-configured identity verification condition.
Sakamoto teaches:
the identity information is a same as a pre-stored identity verification information; and
a similarity that the identity information matches the pre-stored identity verification information satisfies a pre-configured identity verification condition
 (para. [0052]: Thereafter, fingerprint authentication is performed by checking (comparing) the input information for one-to-many authentication (fingerprint information on the to-be-authenticated user) against (with) the check target information for one-to-many authentication (at least one piece of fingerprint information registered in advance in the authentication system 1). If the check target information includes one piece of fingerprint information that matches with the fingerprint information on the to-be-authenticated user at a predetermined level or more in the fingerprint authentication, the fingerprint authentication is determined to have succeeded, and the to-be-authenticated user is identified as one user registered in association with the one piece of fingerprint information. --- It is noted that the input information teaches the identity information; the check target information teaches a pre-stored identity verification information; at a predetermined level or more teaches a pre-configured identity verification condition).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system by enhancing Wang’s authentication server to match with the fingerprint information at a predetermined level, as taught by Sakamoto, in order to allow a flexibility in verifying the biological information.
The motivation is to consider the recognition accuracy depending on factors such as input image quality, accuracy of systems, and circumstances.

Claims 7, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105100114 B; hereinafter, “Wang”) (The English translation is attached as a Non-Patent Literature and cited in the rejections below) in view of Stanfield et al. (US 8,841,987 B1; hereinafter, “Stanfield”).

Regarding claim 7:
Wang teaches:
An apparatus (page 2: terminal and system), comprising:
an acquisition device (Fig. 1: first terminal and interconnected server collectively), for obtaining identity information of a current user, wherein the identity information includes biological unique information (page 4: Step S101, the first finger print information of first terminal acquisition input. Specifically, when user will interconnect with another terminal … interconnecting application program trigger first terminal execution acquisition fingerprint. Described first Finger print information is the finger print information corresponding with second terminal that user's binding in advance is good and uploads, in other words, first terminal It to be interconnected with some terminal it is necessary to acquire the corresponding finger print information of the terminal, be equivalent to interconnection password, after carrying out Continuous interconnecting steps. --- It is noted that the first finger print information of the user who corresponds to the second terminal teaches identity information of a current user including biological unique information; and it is inherent that finger print information is biological unique information); and
an association device (Fig. 1: first terminal and interconnected server collectively), comprising … a connection sub-device for sending a connection request to a mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal … Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the claim and the specification neither specify a particular structure of a connection sub-device nor how the connection sub-device is different from the association device. Thus, for the sake of the examination, it is interpreted as the connection sub-device is incorporated in the association device as a part of functions of the association device, thus the first terminal teaches the connection sub-device; the first terminal send to the second terminal a request for the interconnection information, which teaches sending a connection request to a mobile terminal), associated with the identity information in response to the identity information satisfying a pre-configured condition (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal; page 6: A finger print information is inputted, for binding together second terminal and the finger print information, in the present embodiment, the user is pre- The first finger print information is first set to be bound with second terminal. Pair between second terminal and the first finger print information is being determined After should being related to, the interconnection information of second terminal can be uploaded to interconnection by user together with the first finger print information set by user Server, when interconnected server receives the interconnection information of the second terminal of user's upload and the first finger print information set by user; page 7: Specifically, connection request here is the interconnection information for including the first terminal that first terminal is sent Connection request, second terminal can verify the corresponding interconnection information of first terminal or fingerprint after receiving the connection request Information, or the user of prompt second terminal agree to or refuse connection request. --- It is noted that mapping relations and bounding with each other teaches a pre-configured condition; and verify the corresponding interconnection information of first terminal or fingerprint and returns to first terminal teaches in response to the identity information satisfying a pre-configured condition; and the first terminal establishes and connects with the second terminal teaches establishing, by the apparatus, an association with a mobile terminal associated with the identity information), the apparatus obtains at least one of the following in discrete steps: 
[unlocking the mobile device; 
accessing the mobile device; and]
connecting the mobile device (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … after second terminal receives and executes the interconnection instruction, then first terminal is established with the second terminal and is connected; Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the first terminal sends the connection request for the interconnection information to the second terminal, and after second terminal receives and executes the interconnection instruction, and then connected, which the apparatus obtains connecting the mobile device, here the claim recites “at least one of”, thus at least establish a connection teaches these limitation).
Wang is silent about teaches:
an … device, comprising an unlocking sub-device for sending an unlock request, an open access sub-device for sending an access request …
Stanfield, in the same field of endeavor, teaches: 
an … device, comprising an unlocking sub-device for sending an unlock request, an open access sub-device for sending an access request … (col. 14, ll. 61-66: the mobile computing device transmits a vehicle unlock request (e.g., automatically or in response to selection of a vehicle unlock request into a native vehicle-sharing application executing on the mobile computing device, as shown in FIGS. 4 and 6) with the token to the upgraded ignition key; col. 4, l. 65- col. 5, l. 1: In this example, the smartphone can then transmit an access request command (e.g., a door unlock command) with the rolling code to the upgraded ignition key. --- It is noted that the mobile computing device corresponds to the first terminal of Wang, and the ignition key corresponds to the second terminal of Wang; the mobile computing device transmits a vehicle unlock request, which teaches comprising sending an unlock request; the smartphone can transmit an access request, which teaches sending an access request. Further noted that the claim and the specification neither specify a particular structure of the unlocking sub-device and the open access sub-device nor how the unlocking sub-device and the open access sub-device are different from the device including them. Thus, for the sake of the examination, it is interpreted as the unlocking sub-device and the open access sub-device are incorporated in the device as a part of functions of the device, thus the mobile computing device (also smartphone) teaches the unlocking sub-device and the open access sub-device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system by enhancing Wang’s system to include an unlocking sub-device and an open access sub-device, as taught by Stanfield, in order to unlock and access the second terminal being bounded with the system.
The motivation is to achieve a desired level of security in light of immediacy of user access to the second terminal (Stanfield, col. 20, ll. 11-15) by allowing only authenticated first device and user to unlock and access the second terminal. Also, it is well known technology to unlock and allow to access a device before establishing a connection.

Regarding claim 8:
Wang in view of Stanfield teaches:
	The apparatus according to claim 7, wherein the association device further includes:
Wang further teaches:
(page 4: first terminal. --- It is noted that the claim and the specification do not specify a particular structure of an acquisition sub-device. Thus, for the sake of the examination, it is interpreted as the acquisition device) that uses the identity information to obtain information of the mobile terminal associated with the identity information (page 4: Step S102, what the first terminal obtained that second terminal uploads in advance from interconnected server refers to described first The interconnection information of the corresponding second terminal of line information. Specifically, the interconnected server can store user upload finger print information, bind terminal interconnection information with And the above two mapping relations, as long as in this way, being uploaded to the finger print information of interconnected server, interconnected server can be looked into Find the interconnection information of corresponding terminal. In the present embodiment, user will be interconnected by first terminal and second terminal, First terminal has got the first finger print information, and the interconnection information of the second terminal of corresponding first finger print information in step S101 It is that second terminal uploads in interconnected server in advance, then first terminal can be to interconnected server acquisition request The interconnection information of the corresponding second terminal of first finger print information, interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. --- It is noted that noted that looks for the interconnection information of the corresponding second terminal of the first finger print information teaches use the identity information to obtain information of the mobile terminal associated with the identity information); and
an association sub-device (page 4: second terminal. --- It is noted that the claim and the specification do not specify a particular structure of an association sub-device. Thus, for the sake of the examination, it is interpreted as the association device) that uses the information of the mobile terminal to establish the association with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the corresponding second terminal teaches the information of the mobile terminal; and establishes and connects with the second terminal teaches establish the association with the mobile terminal),
wherein the information of the mobile terminal associated with the identity information includes one or more of:
information that unlocks the mobile terminal;
information that allows the apparatus to access the mobile terminal; and
information that establishes a connection with the mobile terminal (page 4: Step S102, … interconnected server receive first terminal acquisition request after can look into It looks for the interconnection information of the corresponding second terminal of the first finger print information to prestore and returns to first terminal. 
Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal. --- It is noted that the interconnection information of the corresponding second terminal of the first finger print information teaches the information of the mobile terminal associated with the identity information; and establishes and connects with the second terminal using the interconnection information teaches information that establishes a connection with the mobile terminal).

Regarding claim 10:
Wang in view of Stanfield teaches:
The apparatus according to claim 8, wherein the association sub-device further includes:
Wang further teaches:
a request sub-device (page 4: first terminal. --- It is noted that the claim and the specification do not specify a particular structure of a request sub-device. Thus, for the sake of the examination, it is interpreted as the acquisition device) that sends association request information to the mobile terminal (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … Can also be the connection request for the interconnection information comprising the first terminal that first terminal is sent … --- It is noted that the first terminal send to the second terminal a request to connect teaches sends association request information to the mobile terminal); and
a return sub-device (page 4: second terminal. --- It is noted that the claim and the specification do not specify a particular structure of a return sub-device. Thus, for the sake of the examination, it is interpreted as the association device) that receives association information returned from the mobile terminal, wherein the association information is in response to the association request information (page 4: Step S103, the first terminal send to the second terminal and connect according to the interconnection information of the second terminal Request is connect, and establishes and connects with the second terminal … When first terminal receives second terminal in the corresponding interconnection information of first terminal or finger print information is verified or second terminal User agree to connection request operation after return confirmation message after, then with foundations connection. --- It is noted that return confirmation message teaches receives association information returned from the mobile terminal; and the return is in response to the connection request).

Regarding claim 12:
Wang in view of Stanfield teaches:
The method according to claim 7, comprising …
Wang further teaches:
an electronic device, wherein the electronic device is a computer (the user terminal may include mobile phone, laptop, tablet computer, vehicle-mounted computer, POS (Point Of Sales, point of sale) machine etc. The method as shown in the figure includes at least).

Claims 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105100114 B; hereinafter, “Wang”) (The English translation is attached as a Non-Patent Literature and cited in the rejections below) in view of Stanfield et al. (US 8,841,987 B1; hereinafter “Stanfield”), and further in view of Sakamoto et al. (US 2019/0075460 A1; hereinafter, “Sakamoto”).

Regarding claim 9: 
Wang in view of Stanfield teaches:
The apparatus according to claim 8, wherein the acquisition sub-device further includes:
Wang in view of Stanfield is silent about:
a selection sub-device acquisition that selects at least one of a plurality of mobile terminals associated with the identity information to establish the association, wherein the at least one of the plurality of mobile terminals includes the mobile terminal.
Sakamoto teaches:
a selection sub-device acquisition (page 4: first terminal and authentication server. --- It is noted that the claim and the specification do not specify a particular structure of a selection sub-device. Thus, for the sake of the examination, it is interpreted as the association device. Further noted that it is unclear as to what is meant by a selection sub-device acquisition) that (para. [0094]: In the present example, five mobile terminals 50 (50 a, 50 d, 50 f, 50 k, and 50 p) are detected as nearby terminals, and the MFP 10 acquires the terminal IDs of the five mobile terminals 50 from each mobile terminal 50 and transmits these terminals IDs together with the biological information on the to-be-authenticated user to the authentication server 90 (see FIG. 5). Then, the MFP 10 stands by until the authentication result of biometric authentication performed by the authentication server 90 is received (step S17); para. [0097]: In step S22, the authentication server 90 determines at least one piece of biological information that is registered in association with the user(s) of at least one mobile terminal 50 each detected as a nearby terminal among a plurality of pieces of biological information registered in the biological information management table 300 (FIG. 4), as the check target information for one-to-many authentication. --- It is noted that five mobile terminals teaches a plurality of mobile terminals; authentication server 90 authentication server 90 determines at least one piece of biological information that is registered in association with the user(s) of at least one mobile terminal 50 teaches selecting at least one associated with the identity information to establish the association; and the determined mobile terminal by the authentication server teaches the mobile terminal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Stanfield’s system by enhancing Wang in view of Stanfield’s authentication server to determine at least one mobile terminal associated with the biological information, as taught by Sakamoto, in order to prevent an unauthorized connection.
The motivation is to avoid the risk of unauthorized access to the mobile terminal by establishing the connection only when the biological information of the user is associated with the mobile terminal.

Regarding claim 11:
Wang in view of Stanfield teaches:
The apparatus according to claim 7.
Wang further teaches:
wherein the pre-configured condition (see above claim 7 --- mapping relations and bounding with each other) includes one of following:
Wang in view of Stanfield is silent about:
the identity information is a same as a pre-stored identity verification information; and
a similarity that the identity information matches the pre-stored identity verification information satisfies a pre-configured identity verification condition.
Sakamoto teaches:
the identity information is a same as a pre-stored identity verification information; and
a similarity that the identity information matches the pre-stored identity verification information satisfies a pre-configured identity verification condition (para. [0052]: Thereafter, fingerprint authentication is performed by checking (comparing) the input information for one-to-many authentication (fingerprint information on the to-be-authenticated user) against (with) the check target information for one-to-many authentication (at least one piece of fingerprint information registered in advance in the authentication system 1). If the check target information includes one piece of fingerprint information that matches with the fingerprint information on the to-be-authenticated user at a predetermined level or more in the fingerprint authentication, the fingerprint authentication is determined to have succeeded, and the to-be-authenticated user is identified as one user registered in association with the one piece of fingerprint information. --- It is noted that the input information teaches the identity information; the check target information teaches a pre-stored identity verification information; at a predetermined level or more teaches a pre-configured identity verification condition).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Stanfield’s system by enhancing Wang in view of Stanfield’s authentication server to match with the fingerprint information at a predetermined level, as taught by Sakamoto, in order to allow a flexibility in verifying the biological information.
The motivation is to consider the recognition accuracy depending on factors such as input image quality, accuracy of systems, and circumstances.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491